DETAILED ACTION
The amendment filed on September 12, 2022 has been entered.
 	Claims 6-7 are cancelled, and claims 1-4 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (2016/0252269) in view of Backfolk et al. (2021/0108110), and Omori et al. (2017/0030657).
Takeda et al. (paragraph 41) discloses a total heat exchange element 4 comprising:
a plurality of partition members 1 (i.e. liner sheet 1) made of a material that contains cellulose (i.e. N-pulp and L-pulp in paragraph 44, first sentence.  As evidenced by Omori et al. in paragraph 29, sentence 13, “cellulose pulp prepared by highly fibrillating N-pulp (softwood pulp) and L-pulp (hardwood pulp)”) as a main component, the partition members 1 being configured as flat sheets, and the partition members 1 being stacked with a predetermined distance therebetween;
a plurality of spacing members 1 (i.e. corrugated sheet 1) made of a material that contains cellulose (i.e. N-pulp and L-pulp in paragraph 56, third sentence.  As evidenced by Omori et al. in paragraph 29, sentence 13, “cellulose pulp prepared by highly fibrillating N-pulp (softwood pulp) and L-pulp (hardwood pulp)”) as a main component, one of the spacing members 1 being disposed between adjacent ones of the stacked plurality of partition members 1 to maintain the distance therebetween; and
an adhesive portion (paragraph 61, first sentence) bonding each one of the plurality of  spacing members 1 and the respective adjacent ones of the plurality of partition members 1 together,
the total heat exchange element 4 having a first air flow path 5A and a second air flow path 5B, the first and second flow paths 5A, 5B being alternately formed with one of the plurality of partition members 1 interposed between the first and second air flow paths 5A, 5B, 
wherein the cellulose forming the plurality of partition members 1 has a diameter of 20 to 100 µm (paragraph 46),
but does not disclose the adhesive portion containing, as an adhesive component, cellulose having a smaller diameter than both of the cellulose forming the plurality of partition members 1 and the cellulose forming the plurality of spacing members 1, nor 
the cellulose as the adhesive component of the adhesive portion including cellulose which is hydrogen-bonded to the cellulose forming the plurality of partition members 1 and cellulose which is hydrogen-bonded to the cellulose forming the plurality of spacer members 1,
the cellulose of the adhesive portion being hydrogen-bonded to the cellulose forming the respective adjacent ones of the plurality of partition members 1 to join each of the adhesive portions to the respective adjacent ones of the plurality of partition members 1, and
the cellulose of the adhesive portion being hydrogen-bonded to the cellulose forming each one of the plurality of spacing members 1 to join each of the adhesive portions to the respective ones of the plurality of spacing members 1.

Backfolk et al. (paragraph 38) discloses an element comprising:
a plurality of partition members (i.e. liner) made of a material that contains cellulose (i.e. pulp in paragraph 39) as a main component, the partition members being configured as flat sheets, and the partition members being stacked with a predetermined distance therebetween;
a plurality of spacing members (i.e. corrugated medium) made of a material that contains cellulose (i.e. pulp in paragraph 39) as a main component, the spacing members being disposed between adjacent ones of the stacked partition members to maintain the distance therebetween; and
an adhesive portion (paragraph 42) bonding the partition members and the spacing members together, the adhesive portion containing, as an adhesive component, cellulose having a diameter less than 100 nm (paragraph 44) for the purpose of minimizing warp (paragraph 25, first sentence) and/or providing strength (paragraph 28, first sentence).
Omori et al. discloses total heat exchange element (paragraph 21, first sentence) comprising:
a plurality of partition members (i.e. liner sheet in paragraph 21, second sentence) made of a material that contains cellulose (paragraph 29, thirteenth sentence) as a main component, the partition members being configured as flat sheets, and the partition members being stacked with a predetermined distance therebetween;
a plurality of spacing members (i.e. corrugated sheet in paragraph 21, second sentence) made of a material that contains cellulose (paragraph 57, second sentence, i.e. the same materials as partition members) as a main component, the spacing members being disposed between adjacent ones of the stacked partition members to maintain the distance therebetween; and
an adhesive portion (paragraph 21, last sentence) bonding the partition members and the spacing members together, wherein the cellulose inherently forms hydrogen bonds amongst itself (paragraph 29, fourteenth sentence) for the purpose of providing structural integrity.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Takeda et al. the adhesive portion containing, as an adhesive component, cellulose having a diameter less than 100 nm for the purpose of minimizing warp and/or providing strength as recognized by Backfolk et al., and employ in Takeda et al. an adhesive composition comprising hydrogen-bonded cellulose for the purpose of providing structural integrity as recognized by Omori et al..
Although Takeda et al. does not disclose the diameter of the cellulose forming the spacing member 1, it would have been obvious to employ the same diameter of the cellulose forming the spacing member 1 as the partition member 1 for the purpose of simplifying manufacture.  Furthermore, Omori et al. (paragraph 54) discloses both the partition member and the spacing member perform mass and/or heat transfer in a similar total heat exchanger device.
Regarding claim 2, Backfolk et al. (paragraph 45, second and third sentences) disclose the cellulose serving as the adhesive component of the adhesive portion has a diameter ranging less than 100 nm, which overlaps the claim limitation.
Regarding claim 3, Takeda et al. (paragraphs 41 and 56) discloses the spacing member 1 is configured as a corrugated sheet, and the spacing member 1 inherently has a greater thickness than each of the partition members 1, since it is corrugated.
Regarding claim 4, as applied to claim 3 above, the claim limitations are met.


Response to Arguments
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
The rejections in view of Zhang et al. (9,962,459) are withdrawn in light of the cancellation of claims 6-7.
The rejections in view of Yano et al. (2009/0298976) are withdrawn in light of applicants’ remarks.
Applicant's arguments have been fully considered but they are not persuasive.
In response to Counsel’s remarks (beginning on page 7), the Examiner reiterates that Counsel is interpreting the secondary reference of Omori et al. too narrowly.  As argued by Counsel, Omori et al. discloses the existence of hydrogen bonding between cellulose in the context of forming a gas shielding layer.  However, the fact of the matter is that hydrogen bonding between cellulose as an inherent known property regardless of the product to be made.  In summary, Omori et al. merely discloses hydrogen bonding between cellulose as an inherent known property.
Counsel’s definition of a hydrogen bond between two cellulose fibers is not commensurate in scope with the claims.  An intermediate structure maybe be hydrogen bonded to each of the respective cellulose fibers to provide a hydrogen bond between two cellulose fibers.
Regarding Counsel’s remarks with respect to the adhesive of the secondary reference of Backfolk et al., as evidenced by the newly cited prior art, it is well known in the art of paper making that hydrogen bonds exist between starch and cellulose.  Therefore, the cellulose in the adhesive of Backfolk et al. are hydrogen bonded. As applied to the primary reference of Takeda et al., the partition members 1 (i.e. liner sheet 1) and spacing members 1 (i.e. corrugated sheet 1) are made by a paper making process, in which cellulose fibers in water are pressed together and dried to produce paper, which is essentially similar to the applicants’ adhesive.  The structures of Takeda et al. have cellulose on their exterior surface readily available to hydrogen bond with the adhesive taught by Backfolk et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763 to